MEMORANDUM**
Olga Ortiz Rios, purported trustee for the Hale Joy Trust (No. 01-71262), the Hawaiian Joy Trust (No. 01-71289), and the Hale Kahala Trust (No. 01-71306) appeals pro se the Tax Court’s orders dismissing actions challenging notices of deficiency against the trust because she lacked authority under Tax Ct. R. 60 to institute cases on the trusts’ behalf. We dismiss the appeal.
Each of these consolidated appeals was filed by Ms. Rios, who is not a licensed attorney authorized to practice before this court. A non-attorney trustee may not represent a trust pro se in an Article III court. See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir.1987).
APPEALS No. 01-71262, No. 01-71289, and No. 01-71306 DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.